Case 3:18-cr-30063-NJR Document 137 Filed 11/07/18 Page 1 of 2 Page ID #221




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                       )
                                                )
                   Plaintiff,                   )
                                                )
          vs.                                   ) CRIMINAL NO. 18-CR-30063-08-NJR
                                                )
DAWN KENSHALO,                                  ) FILED UNDER SEAL
                                                )
                   Defendant.                   )

                            UNITED STATES OF AMERICA’S
                         EX PARTE MOTION TO REVOKE BOND

          The United States of America, by Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Derek J. Wiseman, Assistant United States Attorney, moves for

an order revoking Defendant’s bond and remanding him to the custody of the United States

Marshal pending a detention hearing in this case, and in support thereof states as follows:

          1. On October 16, 2018, Defendant was charged along with ten co-conspirators in an

eleven count Superseding Indictment. Defendant was charged with one count of Conspiracy to

Distribute Methamphetamine, Title 21, United States Code, Section 846 (Count 1) and three counts

of Distribution of Methamphetamine, Title 21, United States Code, Section 841(a)(1) (Counts 2,

6, and 8). On October 24, 2018, Defendant’s Initial Appearance and Arraignment was held in

front of the Honorable Stephen C. Williams. Defendant Kenshalo was released on bond with

conditions on that same date.

          2. Defendant has violated the terms and conditions of her release in that she has

possessed and used controlled substances and is refusing to participate in a substance abuse

counseling program, both requirements of her bond. Probation submitted bond violation reports

on November 6, 2018, and November 7, 2018, outlining Defendant’s conduct.
Case 3:18-cr-30063-NJR Document 137 Filed 11/07/18 Page 2 of 2 Page ID #222




          WHEREFORE, based on the above, the United States of America moves for the

issuance of an arrest warrant and for the temporary detention of the Defendant to permit revocation

of the Defendant’s conditional release, pursuant to Title 18, United States Code, Section 3148(b).

                                                Respectfully submitted,

                                                STEVEN D. WEINHOEFT
                                                United States Attorney


                                                s/ Derek J. Wiseman
                                                DEREK J. WISEMAN
                                                Assistant United States Attorney
                                                Nine Executive Drive
                                                Fairview Heights, IL 62208
                                                (618) 628-3700
                                                E-mail: derek.wiseman@usdoj.gov
